70 F.3d 1272
151 L.R.R.M. (BNA) 2608
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WARE PLUMBING AND HEATING CO., INC., Respondent.
No. 95-6269.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1995.

Before:  CONTIE, MILBURN, and NORRIS, Circuit Judges.

JUDGMENT

1
The National Labor Relations Board (the "Board") applies for summary enforcement of its May 24, 1995, decision and order in Case No. 8-CA-26585 in which it found the respondent violated federal labor law and directed the respondent to take certain remedial steps stated therein.  Although the respondent initially filed an answer to the complaint, it later withdrew that answer and has not made a subsequent appearance before either the Board or this court.  Under these circumstances, we conclude the Board is entitled to the relief sought.  See 29 U.S.C. Sec. 160(e) ("No objection that has not been urged before the Board, its member, agent, or agency, shall be considered by the court, unless the failure or neglect to urge such objection shall be excused because of extraordinary circumstances.")


2
It therefore is ORDERED that the Board's decision and order in Case No. 8-CA-26585 is hereby enforced.  The respondent, Ware Plumbing and Heating Co., Inc., Cleveland, Ohio, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Failing or refusing to make payments to the health and welfare and pension funds of the United Association of the Plumbing and Pipefitting Industry of the United States and Canada (AFL-CIO) Local Union No. 55 (the "Union"), or other payments including dues and assessments, as required by the collective bargaining agreement between the Union and the Cleveland Plumbing Contractors, the most recent of which is effective from May 1, 1994, to April 30, 1997, for the following unit employees:


4
All journeymen plumbers who are engaged in the work described on page one of the "Residential Agreement:"  Plumbing, Heating, Solar Heating, Air Conditioning, Refrigeration, and Site Work in a single family residence or a single family residential development under one roof, regardless of fixtures or cost, garden type apartments, residential building or developments which do not exceed four (4) stories in height, regardless of dwelling units (conglomerate living and nursing homes as in the current Agreement as long as the total fixtures do not exceed 450 fixtures counting floor drains), and motels up to four (4) stories, recreational complexes in connection with any of the foregoing, also repair, service, alterations, rehabilitation, or additions to any of the above mentioned work.


5
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the National Labor Relations Act (the "Act").


6
2. Take the following affirmative action necessary to effectuate the policies of the Act:


7
(a) Make contractually required contributions to the Union's health and welfare and pension funds, and such payments to the Union for dues and assessments, as required by the collective bargaining agreement, which have not been made since about January 29, 1994, and make the employees whole for any expenses incurred as a result of the failure to make such payments, in the manner set forth in the remedy section of the Board's decision.


8
(b) Preserve and, on request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this judgment.


9
(c) Post at its facility in Cleveland, Ohio, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 8 of the National Labor Relations Board (Cleveland, Ohio), after being signed by the respondent's authorized representative, shall be posted by the respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the respondent to ensure that the notices are not altered, defaced, or covered by any other material.


10
(d) Notify the said Regional Director, in writing, within 20 days from the date of this judgment, what steps the respondent has taken to comply with this judgment.

APPENDIX

11
NOTICE TO EMPLOYEES POSTED PURSUANT TO A JUDGMENT OF THE


12
UNITED STATES COURT OF APPEALS ENFORCING AN ORDER

OF THE NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

13
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


14
WE WILL NOT fail or refuse to make payments to the health and welfare and pension funds of the United Association of the Plumbing and Pipefitting Industry of the United States and Canada (AFL-CIO) Local Union No. 55, or other payments including dues and assessments, as required by the collective-bargaining agreement between the Union and the Cleveland Plumbing Contractors, the most recent of which is effective from May 1, 1994, to April 30, 1997, for the following unit employees:


15
All journeymen plumbers who are engaged in the work described on page one of the "Residential Agreement:"  Plumbing, Heating, Solar Heating, Air Conditioning, Refrigeration, and Site Work in a single family residence or a single family residential development under one roof, regardless of fixtures or cost, garden type apartments, residential building or developments which do not exceed four (4) stories in height, regardless of dwelling units, (congregate living and nursing homes as in the current Agreement as long as the total fixtures do not exceed 450 fixtures counting floor drains), and motels up to four (4) stories, recreational complexes in connection with any of the foregoing, also repair, service, alterations, rehabilitation or additions to any of the above mentioned work.


16
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


17
WE WILL make contractually required contributions to the Union's health and welfare and pension funds, and such payments to the Union for dues and assessments, as required by the collective-bargaining agreement, which have not been made since about January 29, 1994, and make the employees whole for any expenses resulting from our failure to make such payments, with interest.


18
WARE PLUMBING AND HEATING CO., INC.